Citation Nr: 0122542	
Decision Date: 09/17/01    Archive Date: 09/24/01	

DOCKET NO.  99-03 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to waiver of recovery of pharmacy co-payment 
expenses in the amount of $26.

2.  Entitlement to exemption from pharmacy co-payment 
expenses.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1945 to 
February 1947.  

This matter arises from an October 1998 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in Iowa 
City, Iowa, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


REMAND

This case is not yet ready for appellate consideration for 
the reasons that follow.  

In October 1998, the VAMC determined that the veteran was not 
entitled to waiver of recovery of co-payment expenses in the 
amount of $26 for medication that he had received.  That 
determination held simply that the veteran's monthly income 
exceeded his monthly expenses.  For purposes of a waiver 
determination, all of the factors listed in 38 C.F.R. § 1.965 
(2000) regarding an equity and good conscience determination 
must be taken into consideration.  Until this is accomplished 
by the VAMC, a decision by the Board with respect to this 
question would be premature.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses matters 
not addressed by the RO, the Board must ensure that there is 
no prejudice to the veteran to ensure that he has been 
accorded due process of law).  

Parenthetically, the supplemental statement of the case 
furnished the veteran in January 1999 cites Public Laws 101-
508, 102-568, and 103-66.  These refer to the various income 
guidelines that permit for exemption from pharmacy co-
payments rather than citing the pertinent regulations 
regarding waiver of recovery of pharmacy co-payment expenses 
due and payable.  Furthermore, the statement of the 

case does not refer to the pertinent part of the foregoing 
public laws; nor does it indicate the applicable income 
limitations for the period in question.  Given that various 
statements from the veteran appear to raise the question of 
his continued entitlement to an exemption from pharmacy co-
payments, he must be furnished a summary of the evidence 
pertinent to the issues with which disagreement has been 
expressed, a discussion of how pertinent laws and regulations 
affect the agency's decision, and a summary of the reasons 
for each decision.  A mere citation to various public laws, 
rather that a detailed recitation of the pertinent laws and 
regulations, fails to comply with the procedural requirements 
set forth in 38 U.S.C.A. § 7105(d)(1) (West 1991).  It cannot 
be assumed that the veteran has either a legal background or 
access to legal research tools sufficient to permit him to 
glean such information on his own.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The VAMC should again review the 
claims.  Any further development deemed 
necessary to determine whether waiver of 
the indebtedness of $26 is warranted, as 
well as whether the veteran is entitled 
to exemption from future pharmacy co-
payments, should be undertaken.  

2.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished a supplemental statement of the 
case.  This must incorporate the 
pertinent laws and regulations regarding 
waiver of recovery of an indebtedness as 
set forth in 38 C.F.R. § 1.965, as well 
as those applicable to the veteran's 
prospective exemption from pharmacy co-
payments.  With regard to the latter, the 
pertinent laws and regulations should be 
set forth in 

detail, and the veteran should be 
notified of the specific income 
limitations applicable.  He should also 
be given the appropriate time period in 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is to ensure that the 
appellant has been accorded due process of law.  No inference 
should be drawn regarding the final disposition of the 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





